Joseph Goldberg and Irving Dental were convicted in the court of common pleas on a charge of manufacturing intoxicating liquor, and this proceeding is prosecuted to reverse that judgment. It is claimed that the court erred in overruling a motion to quash the indictment; and misconduct of counsel for the state in his closing argument is charged.
The indictment charged that Goldberg and Dental "did then and there unlawfully and knowingly *Page 313 
make and manufacture certain intoxicating liquor, to wit, distilled liquor, containing more than one half of 1 per cent. of alcohol by volume, contrary to the form of the statute in such case made and provided," etc.
Section 6212-15, General Code, forbids the manufacture, sale, etc., of intoxicating liquor, except as provided in other sections of the General Code.
Section 6212-17 fixes the penalty.
Section 6212-14 provides that "liquor," or the term "intoxicating liquor," shall be construed to include alcohol, brandy, whisky, rum, gin, beer, ale, porter, wine, and other intoxicating beverages, containing more than the specified amount of alcohol by volume.
Under the indictment as here presented, the proof of manufacture of any of the liquor specified in the statute would clearly come within the definition of the term "intoxicating liquor," and the court was not in error in overruling the motion to quash.
On the question of the misconduct of counsel, it is evident from the record that counsel did draw on his imagination in characterizing the instruments used in the manufacture of this liquor. When counsel undertook to go outside of the record, he was promptly stopped by the court, and the jury were cautioned to decide the case according to law and the evidence.
There was no prejudicial error in the argument of counsel.
Judgment affirmed.
BUCHWALTER, P.J., and HAMILTON, J., concur. *Page 314